—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered February 21, 1992, convicting her of assault in the second degree, criminal possession of a weapon in the second degree, reckless endangerment in the first degree, endangering the welfare of a child, and assault in the *902third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her contention that the evidence adduced at trial was legally insufficient to establish that she possessed the mental culpability necessary to commit the crimes charged, and that, in furtherance thereof, she solicited, requested, commanded, importuned, or intentionally aided the principal (see, People v Logan, 74 NY2d 859; People v Bynum, 70 NY2d 858; People v Clarke, 195 AD2d 569). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., O’Brien, Copertino and Florio, JJ., concur.